Title: To John Adams from John Bondfield, 23 June 1781
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 23 June 1781

I had the Honor to pay my respects to you the 17th. March since which I am not favord with a line from you. We are without any arrivals of late date from America the latest is a small schooner at Nantes from Edenton who reports Cornwallis was retreating not being able to pursue his plan of marching thro the Southern States and forming a junction with Arnold.
By Loyds list of the 7th. mention is made of a large old french ship having Artillery Stores and Cloathing on board bound from France to No. Ama. taken by the Homeward bound Jamaica Fleet. This Ship we suspect must be the Marquis de la fayett from Lorient. Should it so prove will be a most heavy loss to the United States from the Nessessity they are in of the Goods on Board her to replace which will require time if continued in the same line. We rejoice to learn the Merchants in Holland are entering so spirritedly into Conections with the United States being told a small Fleet is preparing to sail under Convoy of Comodore Gillon we wish them safe to port they have a hazardous Navigation before they get free of these Seas.
The Ship in which Colonel Palfrey embarked must certainly have founderd being without advice of her arrival in Europe or America she saild from Philadelphia 21 Decr. last. That Gentleman being impowerd to transact the Commercial Affairs of the States his non Arrival will suspend the execution of further supplies to the Nomination of some other Consul or Agent. They write us from Philadelphia the loss of Statia is irreparable from the continual supplies formerly drawn from that Island and which they are unable to provide themselves Elsewhere add to which many of the most enterprizing merchants are great Sufferers by the loss of  Ships and property at the Island. The loss of the Luzern belonging to Philadelphia bound from Lorient is also a severe Blow her Cargoe amounting to upwards of eight hundred Thousand Livres repeated Loss’s of such consiquence will suspend the continuance of adventurers and must break in upon the conections subsisting betwixt this Kingdom and America. The chain which had taken place betwixt the Private Merchants in Holland and America will be restraind unless in such cases as the present where a Convoy so formidable as that of Mr. Gillons offers, from this City we have had no Trade with America for many Months we have a considerable Stock of Broad Cloths and other Coarse Woollens which the want of conveyances prevents us from forwarding the arrival of which in America would be of great Service.

With respect I am Sir your very hhb Servant
John Bondfield

